March 8, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                          KRISTIN MCKAMEY, Appellant

NO. 14-11-00321-CV                      V.

                           ANTHONY D. HICKS, Appellee
                              ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on March 9, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
KRISTIN MCKAMEY.
      We further order this decision certified below for observance.